Case 5:15-cv-12444-JEL-EAS ECF No. 90, PageID.1889 Filed 01/04/19 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

HASKELL G. GREER, et al.,

       Plaintiffs,                  Case No. 15-12444
                                    Honorable Judith E. Levy
v.                                  Magistrate Judge Elizabeth A. Stafford

CITY OF HIGHLAND PARK,
et al.,

     Defendants.
__________________________________/

      ORDER FOR DEFENSE COUNSEL TO SHOW CAUSE WHY HE
       SHOULD NOT BE SANCTIONED FOR UNREASONABLY AND
     VEXATIOUSLY MULTIPLYING PROCEEDINGS BECAUSE OF HIS
     CONDUCT RELATING TO THE PARTIES’ SETTLEMENT EFFORTS


       Upon referral from the Honorable Judith E. Levy, the Court will hold a

hearing on January 7, 2019 on plaintiffs’ motion to enforce the parties’

agreed-upon settlement. [ECF No. 75]. Apart from considering whether

the putative agreement can be enforced, the Court ORDERS defense

counsel to SHOW CAUSE at the hearing why he should not be sanctioned

for unreasonably and vexatiously multiplying proceedings because of his

conduct relating to the parties’ settlement efforts. The legal authority under

which the Court will consider sanctioning defense counsel is 18 U.S.C. §

1927, Knopf v. Elite Moving Sys., 677 F. App’x 252, 257 (6th Cir. 2017) and

                                      1
Case 5:15-cv-12444-JEL-EAS ECF No. 90, PageID.1890 Filed 01/04/19 Page 2 of 7




Red Carpet Studios Div. of Source Advantage, Ltd. v. Sater, 465 F.3d 642,

646 (6th Cir. 2006).

     The factual basis is as follows:

         The Court’s settlement conference notice instructed that

           “[i]ndividuals with full settlement authority shall be

           personally present at settlement conferences. . . . For the

           defendant(s), ‘full settlement authority’ is defined as the full

           relief requested in the lawsuit and/or the relief requested by the

           last settlement demand.” [ECF No. 58, PageID.600 (emphasis

           in original)].

         The parties appeared for the settlement conference on August

           29, 2018 and negotiated from about 10:00 a.m. to about 1:00

           p.m. [See ECF No. 77, PageID.1071-72]. Counsel for

           defendants, James McGinnis, appeared “on behalf of

           Defendants,” and City Administrator Kathy Square was

           represented as having “authority to enter into a Settlement

           Agreement.” [Id., PageID.1071].

         The parties agreed to a settlement of $110,000 for all plaintiffs

           to be paid in three installments. [Id., PageID.1073]. McGinnis

           noted that “only the City Council can bind the municipality to a

                                        2
Case 5:15-cv-12444-JEL-EAS ECF No. 90, PageID.1891 Filed 01/04/19 Page 3 of 7




            contract, so [ ] this Settlement is subject to Council approval.”

            [Id.]. But he also said that Square had authorized him to enter

            into the agreement and that he understood “that the Council will

            meet some time in September and we would then get word of

            whether or not they have approved the settlement.” [Id.].

          Counsel for plaintiffs stated that he was unsure of whether he

            would need to obtain approval of the settlement on behalf of the

            minor child through this Court or through Oakland County

            Circuit Court; if the latter, he would be required to establish a

            conservatorship. [Id., PageID.1074]. McGinnis raised no

            concern at that juncture regarding moving forward with the

            settlement agreement pending approval of the settlement

            and/or the establishment of conservatorship.1




1
  Research conducted after this hearing reveals that it is this Court, and not
a state court, that must approve the settlement of the minor child under
Federal Rule of Civil Procedure 41(a)(1)(ii). See Green v. Nevers, 111
F.3d 1295, 1302 (6th Cir. 1997) (upholding district court’s decision to
reduce contingency fee in settlement involving minor child); Kiel by Kiel v.
Barton, No. 09-CV-15053, 2011 WL 13206189, at *1 (E.D. Mich. Jan. 31,
2011) (declining to rely on Michigan Court Rule 2.420 because federal
rules applied to approval of a settlement of a minor in federal court); Hertz
v. Miller, No. 07-14369, 2011 WL 4433763, at *1 (E.D. Mich. Sept. 21,
2011) (requiring parties to file motions to approve settlement because
settlement involved a minor child).
                                       3
Case 5:15-cv-12444-JEL-EAS ECF No. 90, PageID.1892 Filed 01/04/19 Page 4 of 7




         After much discussion, McGinnis agreed that plaintiffs could

           reopen the case to enforce the settlement against all of the

           defendants, including the individual officers, if the City did not

           complete its payments under the settlement. [Id.,

           PageID.1078-81]. After this was made clear, Square confirmed

           her agreement to the settlement. [Id., PageID.1086].

         On September 6, 2018, McGinnis sent plaintiffs’ counsel a letter

           stating that there were two issues with the settlement. First, he

           asserted that a next friend had to be appointed because the

           minor child did not have capacity to sue, but he agreed that a

           portion of the settlement could be set aside for the minor child

           until the settlement was sanctioned by a court.2 [ECF No. 75-2,


2
  Defendants are mistaken in this regard, as Federal Rule of Civil
Procedure 17(c) allows a parent to sue on a child’s behalf. See In re
Brooks, 583 B.R. 443, 444–45 (Bankr. W.D. Mich. 2018) (“Because Mr.
Bucceri may sue on behalf of his minor daughter as her parent without
resort to any appointment as next friend or guardian ad litem under Fed. R.
Civ. P. 17(c)(2), the court will deny the Next Friend Petition as
unnecessary.”); Communities for Equity v. Michigan High Sch. Athletic
Ass’n, 26 F. Supp. 2d 1001, 1006 (W.D. Mich. 1998) (“This contention is
defeated by Federal Rule of Civil Procedure 17(c), however, which
provides that a general guardian may sue on behalf of a minor. A parent is
a guardian who may so sue.”); Bender v. Metro. Nashville Bd. of Educ., No.
3:13-CV-0470, 2013 WL 3777197, at *3 (M.D. Tenn. July 18, 2013) (“Under
Rule 17(c) of the Federal Rules of Civil Procedure, a parent or guardian
may bring suit on behalf of his or her minor child.”); Cavanaugh ex rel.
Cavanaugh v. Cardinal Local Sch. Dist., 409 F.3d 753, 755 (6th Cir. 2005)
                                        4
Case 5:15-cv-12444-JEL-EAS ECF No. 90, PageID.1893 Filed 01/04/19 Page 5 of 7




           PageID.1065]. Second, McGinnis asserted, “[W]e had a

           provision of settlement that allows you (your clients) to collect

           against the individual officers if Highland Park defaults on

           payments. The individual officers have not consented to

           collections against them.” [Id.]. Yet, McGinnis appeared at the

           settlement conference on behalf of all of the defendants; none

           of the individual officers appeared. Consistent with this Court’s

           settlement conference notice that all parties with settlement

           authority must appear, the Court and plaintiffs believed that

           McGinnis and Square had full authority to agree to the

           settlement on behalf of all of the defendants pending City

           Council approval.

         Plaintiffs’ counsel responded to McGinnis’s letter by agreeing

           that a conservatorship had to be approved. But he correctly

           noted that the ability to enforce the settlement against all of the

           defendants was a condition of the settlement. [ECF No. 75-3,

           PageID.1067]. Subsequently, the minor child’s father was




(under Rule 17(c), parents “may sue or defend on their minor child’s
behalf,” but not pro se).
                                    5
Case 5:15-cv-12444-JEL-EAS ECF No. 90, PageID.1894 Filed 01/04/19 Page 6 of 7




            appointed to be her conservator and has moved for the

            appointment of a next friend.3 [ECF Nos. 83, 83-2].

          Despite plaintiffs’ efforts to address the need for court approval

            for the settlement with respect to the minor child—an issue that

            was raised when the settlement was placed on the record with

            no objection from McGinnis—defendants are now objecting to

            going forward with the settlement. [ECF No. 73]. In fact,

            defendants have file a motion to dismiss. [ECF No. 78].

      Plaintiffs have filed a motion for sanctions under Federal Rule of Civil

Procedure 11 and Section 1927 based on defendants’ belated filing of their

motion to dismiss. [ECF No. 88]. Defendants have yet to address that

motion, and the Court will hear it separately from the January 7 hearing.

      What the Court will consider at the January 7 hearing is whether

McGinnis should be ordered to reimburse plaintiffs for their reasonable

expenses incurred during the settlement conference and in subsequent

attempts to finalize the settlement agreement. The Court will determine if

McGinnis’s conduct as described above objectively fell short of his

obligations to the Court and caused additional expense to plaintiffs, and if a



3
 Based on the authority set forth in footnotes 1 and 2, the Court does not
believe that appointment of a next friend is necessary or warranted.
                                       6
Case 5:15-cv-12444-JEL-EAS ECF No. 90, PageID.1895 Filed 01/04/19 Page 7 of 7




sanction is warranted to deter further wasteful settlement efforts. Knopf,

677 F. App’x at 257; Red Carpet Studios Div. of Source Advantage, Ltd.,

465 F.3d at 642.

      IT IS SO ORDERED.

                                           s/Elizabeth A. Stafford
                                           ELIZABETH A. STAFFORD
                                           United States Magistrate Judge

Dated: January 4, 2019


            NOTICE TO PARTIES REGARDING OBJECTIONS

      The parties’ attention is drawn to Fed. R. Civ. P. 72(a), which

provides a period of 14 days from the date of receipt of a copy of this order

within which to file objections for consideration by the district judge under

28 U.S.C. § 636(b)(1).



                         CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s ECF
System to their respective email or First-Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 4, 2019.

                                           s/Marlena Williams
                                           MARLENA WILLIAMS
                                           Case Manager




                                       7
